DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “select the electric vehicle for charging using the determined first instance of connectivity between the computing device and the electric vehicle” in Lines 14-15.
It is unclear how a selection for charging is being made based on the connection between the computing device and the electric vehicle. It is unclear what the selection for charging entails. Does the electric vehicle commence charging at the first location once the connectivity is determined? Does the electric vehicle commence charging once it arrives at the second location? Absent a clear indication of what the recitation means, it’s not possible to ascertain the scope of the claim.
Claims 2-19 are rejected under 112(b) as they inherit the deficiencies of Claim 1 as identified above.

Claim 8 recites the limitation "the vehicle” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “an electric vehicle” in Lines 6-7.
For purpose of examination the limitation of Claim 8, Line 2 is interpreted as reciting: the electric vehicle.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “receive, from the mobile device, a user input indicating selection of the electric vehicle” in Lines 10-11.
It is unclear what the selection of the electric vehicle entails. How does the user make the selection in the mobile device? 

Allowable Subject Matter
Claims 1 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Fujita et al. (2021/0083497) discloses estimating SOC using a distance traveled of the device where the battery is mounted (Par.24); Kono et al. (2015/0214761) discloses calculating a target SOC based on a travel distance from a start point (Par.65); and Olson (2021/0284104) discloses tracking a distance travelled via GPS on a mobile device (Par.5), fails to teach alone or in combination: 
“cause the computing device to: determine a first instance of connectivity between the computing device and an electric vehicle; determine a first location of the computing device associated with the first instance of connectivity; …. determine a first distance traveled by the electric vehicle during the first trip based on the first location and the second location; … estimate a state of charge of the selected electric vehicle using the determined first distance.”, as recited in independent Claim 1 in combination with all other elements of the claim. Claims 2-19 depend from Claim 1 and are allowable for the same reasons. 

“cause the computing device to: receive, from a mobile device, location data of the mobile device reflecting a distance traveled by an electric vehicle during one or more instances of connectivity between the electric vehicle and the mobile device; determine an estimated state of charge of the electric vehicle based on the received location data; transmit the estimated state of charge to the charging station; and37 107630938.1 0080734-11100authorize the charging station to charge the electric vehicle using the estimated state of charge.”, as recited in independent Claim 20 in combination with all other elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 1, 2022